232 P.3d 998 (2010)
235 Or. App. 568
STATE of Oregon, Plaintiff-Respondent,
v.
Nikolai Efimovich MARTUSHEFF, Defendant-Appellant.
08C49069; A142097.
Court of Appeals of Oregon.
Submitted May 7, 2010.
Decided June 9, 2010.
Peter Gartlan, Chief Defender, and David O. Ferry, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Anna M. Joyce, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and BREWER, Chief Judge, and ARMSTRONG, Judge.
PER CURIAM.
Defendant appeals a judgment of conviction for possession of methamphetamine, ORS 475.894. On appeal, defendant contends that the trial court erred in denying his motion to suppress evidence under Article I, section 9, of the Oregon Constitution, because the police officer unlawfully extended the traffic stop when, without reasonable suspicion, "he asked defendant if he possessed drugs * * * rather than proceeding to gather the information necessary to cite defendant for failing to have a light on his bicycle, or letting him go." A discussion of the facts would not benefit the bench, the bar, or the public. The state concedes that, "[i]n light of the Supreme Court's recent decision in State v. Rodgers/Kirkeby, 347 Or. 610, [227] P.3d [695] (2010), * * * the officer unlawfully extended the stop and that defendant was therefore entitled to suppression of the evidence." Based on our review of the record, we agree and accept the state's concession.
Reversed and remanded.